Exhibit 99.3 JMP GROUP LLC AMENDED AND RESTATED EQUITY INCENTIVE PLAN NOTICE OF SHARE APPRECIATION RIGHT AWARD Grantee’s Name and Address: You (the “Grantee”) have been granted a Share Appreciation Right Award (“SAR”), subject to the terms and conditions of this Notice of Share Appreciation Right Award (the “Notice”), the JMP Group LLC Amended and Restated Equity Incentive Plan (the “Plan”) and the attached Share Appreciation Right Award Agreement (the “SAR Agreement”). Unless otherwise defined herein, the capitalized and undefined terms used in this Notice and the SAR Agreement shall have the same meaning as defined in the Plan. Award Number No. Date of Award , 201_ Vesting Date , 201_ Base Price per Share (on Date of Award) $ Number of shares Representing Limited Liability Company Interests in JMP Group LLC Subject to the SAR (the “Shares”) Exercise Period , 201_ to , 201_ (the “Expiration Date”) Vesting Criteria : Subject to the Grantee’s Continuous Service through and including the Vesting Date (except in the cases of death or “Disability” (as defined in Annex 1 attached hereto)), and the other limitations set forth in this Notice, the Plan and the SAR Agreement, the SAR shall vest in full on the Vesting Date. 1 Exercise : The SAR shall remain outstanding and, if vested, may be exercised by the Grantee no earlier than , 201_, and no later than , 201_, subject to the other terms and conditions of the SAR Agreement. IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and agree that the SAR is to be governed by the terms and conditions of this Notice, the Plan and the SAR Agreement. JMP Group LLC, a Delaware limited liability company By: Title: 2 THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SAR SHALL VEST, IF AT ALL, ONLY IN THE MANNER SET FORTH HEREIN (NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED THE SAR). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE SAR AGREEMENT OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY, OR THE RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES, TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE , AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY OR HIS/HER AFFILIATED EMPLOYER ENTITY TO THE CONTRARY, THE GRANTEE’S STATUS IS AND SHALL REMAIN AT WILL. The Grantee acknowledges (i) receipt of a copy of the attached SAR Agreement, and (ii) prior receipt of, and/or access to, the Plan, and represents that he or she is familiar with the terms and provisions thereof, and hereby accepts the SAR subject to all of the terms and provisions hereof and thereof. The Grantee has reviewed this Notice, the Plan and the SAR Agreement in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Notice, and fully understands all relevant provisions of this Notice, the Plan and the SAR Agreement. The Grantee hereby agrees that all questions of interpretation and administration relating to this Notice, the Plan and the SAR Agreement shall be resolved by the Administrator in accordance with Section 17 of the SAR Agreement. The Grantee further agrees to notify the Company upon any change in his or her residence address indicated in this Notice. Date: Grantee’s Signature Grantee’s Printed Name Address City, State & Zip 3 Award Number: JMP GROUP LLC AMENDED AND RESTATED EQUITY INCENTIVE PLAN SHARE APPRECIATION RIGHT AWARD AGREEMENT 1.
